Citation Nr: 0002429	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-19 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the August 9, 1994, rating decision, which denied 
service connection for vertigo, was clearly and unmistakably 
erroneous.

2.  Entitlement to service connection for Meniere's disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

4.  Entitlement to an increased evaluation for bilateral 
hearing loss disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1948 to August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1996, October 1996, and January 
1998 rating decisions of the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the August 1996 rating decision, the RO continued the 
noncompensable evaluation for bilateral hearing loss 
disability.  In the October 1996 rating decision, the RO 
denied reopening the claim for service connection for 
tinnitus.  In the January 1998 rating decision, the RO 
granted a 10 percent evaluation for bilateral hearing loss 
disability.  The RO also denied service connection for 
Meniere's disease and determined that the August 9, 1994, 
rating decision, which denied service connection for vertigo 
was not clearly and unmistakably erroneous.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The August 1994 rating decision, which denied service 
connection for vertigo was supportable.

2.  Competent evidence of a nexus between the diagnosis of 
Meniere's disease and service or manifestations of such to a 
compensable degree within one year following service is not 
of record.

3.  Service connection for tinnitus was denied by the RO in a 
March 1994 rating decision.  The appellant did not appeal 
that decision.

4.  Evidence submitted by the appellant since the March 1994 
rating decision, which denied service connection for 
tinnitus, is cumulative and redundant.

5.  Bilateral hearing loss disability is currently manifested 
by an average pure tone threshold of 60 decibels on the right 
and 65 decibels on the left.  Discrimination ability is 
86 percent correct on the right and 84 percent correct on the 
left.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision, which denied service 
connection for vertigo, did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1999).

2.  The claim for service connection for Meniere's disease is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The March 1994 rating decision, which denied service 
connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

4.  New and material evidence has not been submitted to 
reopen a claim for service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

5.  Bilateral hearing loss disability is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, Part 4, Diagnostic Code 6101 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and unmistakable error

The appellant has asserted that clear and unmistakable error 
exists in the August 1994, rating decision in that the RO did 
not grant service connection for vertigo.  He states that 
because the RO conceded that the service medical records 
associated dizziness with the appellant's service-connected 
duodenal ulcer that service connection should be granted for 
such since a service-connected disability is causing his 
dizziness.

Under the provisions of 38 C.F.R. § 3.105(a) (1999), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous. Otherwise 
prior decisions are final.  38 U.S.C.A. § 7105 (West 1991).

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) (emphasis in 
original).  The Court has stated that, "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In the January 1998 decision, the hearing officer conceded 
that there was error in the August 1994 rating decision, but 
that it was harmless error because it would not have changed 
the outcome of the decision.  He stated that the service 
medical records established that dizziness during service had 
been associated with ulcer disease and that the appellant was 
service connected for such.  He added that the symptom of 
dizziness was temporary.

Although there was error in the rating decision, the error 
did not give rise to reversible error.  Stated differently, 
the ultimate decision of the regional office, a denial, was 
supportable.  As noted by the hearing officer, the initial 
rating decision did not correctly identify all the positive 
evidence in the case, including the veteran's inservice 
complaints.  However, service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  Although there were inservice 
complaints, a chronic vertigo disability was not identified 
during service or at time of separation from service.  More 
importantly, at the time of the rating decision, there was no 
competent evidence of a chronic post service vertigo 
disability or competent evidence that linked a current 
vertigo disability to the veteran's period of service.  At 
the time of the rating decision there was a remarkable 
absence of continuity of symptomatology.  Although the rating 
decision failed to fully address the evidence, that failure 
was harmless because decisions of the Court would have 
dictated a denial regardless of the failure.  Stated 
differently, the veteran's initial claim for service 
connection was not well grounded and a denial of service 
connection under such circumstances is not clearly and 
unmistakably erroneous.



II.  Service connection

The appellant claims that he has Meniere's disease, which he 
has had since service and that service connection is 
warranted for such.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  Service connection 
for an organic disease of the nervous system may be granted 
if manifest to a compensable degree within one year of 
separation from service.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  With a "chronic disease," such as an organic 
disease of the nervous system, service connection may be 
warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that Meniere's disease arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Service medical records are silent for a diagnosis of 
Meniere's disease.  Additionally, there is no evidence of 
manifestations to a compensable degree of an organic disease 
of the nervous system within one year following service.  The 
appellant underwent a VA psychiatric evaluation in November 
1993.  The appellant reported having an acute episode of 
vertigo with nausea and vomiting in March 1993 and having had 
five attacks of these symptoms subsequently.  The appellant 
reported that this disorder had not been given a name, but 
that he took medication for it.  The VA examiner entered a 
diagnosis of Meniere's disease in Axis III.  

In a June 1994 Social Security Administration disability 
award, the Administrative Law Judge stated that the appellant 
had been diagnosed with Meniere's disease and included it as 
part of the appellant's disability claim in granting 
benefits.  The Board notes that the medical records used by 
the Social Security Administration in granting the disability 
award are in the claims file.

The appellant testified at an October 1997 RO hearing.  He 
stated that he had Meniere's disease, which he felt was 
related to service.  The appellant underwent a VA examination 
in November 1997.  There, the VA examiner stated that the 
appellant's symptoms were "absolutely not Meniere's 
disease."  In an April 1999 Board hearing, the appellant 
asserted that he had Meniere's disease, which had started in 
service.  At the Board hearing, this Board Member allowed the 
appellant 75 days to submit additional evidence.  This Board 
Member informed the appellant that he was looking for 
evidence to establish that the appellant had the disorder and 
that he had it in service or soon after service.  No evidence 
was received by the appellant or his representative following 
the Board hearing.

The Board notes that there is a conflict in the medical 
evidence between the November 1993 psychiatric evaluation 
report wherein the VA examiner entered a diagnosis of 
Meniere's disease and the November 1997 examination report 
wherein the VA examiner stated that the appellant did not 
have Meniere's disease.  When determining whether a claim is 
well grounded, the Board must accept the credibility of the 
evidence, see Justus v. Principi, 3 Vet. App. 510 (1992), and 
thus it is conceded that the appellant has a current 
diagnosis of Meniere's disease for determining whether the 
claim is well grounded.

After having reviewed the evidence of record, the Board finds 
that the claim for service connection for Meniere's disease 
is not well grounded.  The appellant has alleged that he had 
symptoms of Meniere's disease in service, which he is not 
competent to state.  Although he has brought forth a 
diagnosis of Meniere's disease in a November 1993 VA 
psychiatric evaluation report, no medical professional has 
related the diagnosis of Meniere's disease to service or 
stated that the appellant had manifestations of such to a 
compensable degree within one year following service.  See 
Caluza, supra.  In fact, it must be noted that at the time of 
the November 1993 evaluation, the appellant reported having 
had an acute episode of vertigo with nausea and vomiting in 
March 1993, as opposed to relating such symptoms to service.  
Regardless, the VA examiner did not relate the diagnosis of 
Meniere's disease to the appellant's service.

Although the appellant, his spouse, and his representative, 
have stated that the appellant has Meniere's disease, which 
they relate to the appellant's service, they are lay persons 
and it has not been shown that any of them possess the 
requisite knowledge of medical principles that would permit 
them to render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").  Thus, the appellant 
has failed to submit competent medical evidence of a nexus 
between the current diagnosis of Meniere's disease and a 
disease or injury in service or to manifestations to a 
compensable degree within one year following service, and 
thus the claim is not well grounded.  See Caluza, supra.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in August 1998.  The RO specifically 
stated that the appellant had not brought forth evidence of a 
current diagnosis of Meniere's disease.  This Board Member 
informed the appellant of the need for him to submit evidence 
that Meniere's disease was incurred in service or soon after 
service and allowed him 75 days to submit such evidence.  No 
evidence was submitted following the April 1999 hearing.

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

In the alternative that the claim is well grounded, the Board 
finds that the preponderance of the evidence is against a 
finding that the appellant has Meniere's disease.  The only 
diagnosis of Meniere's disease shown in the records was 
entered in Axis III during a VA psychiatric evaluation.  In 
that evaluation report, the VA examiner did not enter any 
clinical findings.  Against this background, there is a 
November 1997 VA examination report, wherein the VA examiner 
examined the appellant and entered clinical findings.  The 
appellant reported ocean roaring in his ears, dizziness, 
imbalance, and weakness.  Based on his examination of the 
appellant, the VA examiner determined that the appellant's 
symptoms were "absolutely not Meniere's disease."  The VA 
examiner further stated that the appellant's balance problems 
were not otogenic.

The Board finds that the November 1997 VA examination has 
more probative value than the November 1993 VA psychiatric 
evaluation, as it is clearly a more thorough physical 
examination.  Again, the VA examiner in the November 1993 
evaluation report, was examining the appellant for a 
psychiatric disorder.  He did not enter any clinical findings 
which would indicate that a physical examination was 
conducted.  He made an impression of Meniere's disease under 
Axis III of a psychiatric diagnosis and did not support the 
diagnosis with clinical findings.  In the November 1997 
examination report, the VA examiner gave the appellant a 
thorough physical examination and determined that the 
appellant did not have Meniere's disease.  For these reasons, 
the Board finds that the November 1997 examination report is 
more probative as to whether the appellant has Meniere's 
disease than the November 1993 psychiatric evaluation report.

The Board notes that the appellant's representative asserted 
that the Administrative Law Judge had entered a diagnosis of 
Meniere's disease in his decision granting Social Security 
Administration benefits, which established a diagnosis of 
Meniere's disease.  There is nothing in the record which 
would indicate that the Administrative Law Judge is competent 
to enter a medical diagnosis, and thus his stating that the 
appellant has Meniere's disease in the Social Security 
Administration award letter cannot establish a current 
diagnosis of such.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu, 4 Vet. App. at 494.

Based on the Board's weighing of the evidence, the 
preponderance of the evidence is against a finding that the 
appellant has a diagnosis of Meniere's disease, and there is 
no doubt to be resolved. 

III.  New and material

The appellant claims that service connection for tinnitus 
should be granted because he began having problems with 
tinnitus in service, and that it has continued since that 
time to the present.

Service connection for tinnitus was denied by the RO in a 
March 1994 rating decision.  The evidence of record at that 
time consisted of the appellant's application, service 
medical records, and VA examination reports.

Service medical records reveal that the appellant was in an 
automobile accident in May 1963 and sustained a brain 
concussion.  The service medical records do not reveal any 
complaints of or a diagnosis of tinnitus.

The appellant underwent a VA audiological evaluation in 
January 1969.  No complaints of or a diagnosis of tinnitus 
was entered.  The appellant underwent a VA audiological 
evaluation in November 1993.  The appellant reported tinnitus 
and that it had its onset around 1975.  

In the March 1994 rating decision, the RO stated that service 
connection was denied for tinnitus because the service 
medical records were negative for complaint of or treatment 
for tinnitus and that there was no evidence to show that 
tinnitus was the result of head injury, concussion, or 
significant acoustic trauma sustained in military service.  
The appellant was notified of the decision and of his 
appellate rights in a March 29, 1994, letter, and he did not 
appeal the decision.  That decision is final.  A claim may be 
reopened by submitting new and material evidence.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the March 1994 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Evidence submitted or associated with the claims file in 
relation to service connection for tinnitus consisted of the 
appellant's contentions and testimony, VA medical records, 
and private medical records.  The evidence establishes a 
diagnosis of tinnitus.  In the appellant's notice of 
disagreement, received in January 1997, he stated that he 
sustained trauma to his head during service, which he 
asserted was the cause of his tinnitus.  He stated that he 
had ringing in the ears at that time.  At an October 1997 RO 
hearing, the appellant stated that he had had tinnitus for 35 
years.  He stated that it began in 1965 or 1966 and that he 
was treated for it at that time.  He stated that it was a 
howling wind noise, which was constant.  In a VA Form 21-
4138, Statement in Support of Claim, received in July 1998, 
the appellant stated that he did not know what tinnitus was 
while in service, so he could not articulate that he had it.  
At an April 1999 Board hearing, the appellant reiterated that 
he had ringing in the ears in service, but did not know that 
it was called tinnitus.  The appellant testified that he 
sought treatment for tinnitus immediately after service.  
This Board Member informed the appellant that he would leave 
the file open for 75 days in order for the appellant to 
submit the records of treatment immediately after service for 
tinnitus.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

Although the VA medical records and private medical record 
were not of record at the time of the March 1994 rating 
decision, it is cumulative of evidence that was of record at 
that time.  The evidence at the time of the March 1994 rating 
decision revealed that the appellant had a current diagnosis 
of tinnitus and had sustained a head injury in service.  The 
VA medical records and the private medical records submitted 
since the March 1994 rating decision establish the same 
facts.  Therefore, the Board finds that the VA medical 
records and the private medical records do not constitute new 
and material evidence.  See 38 C.F.R. § 3.156(a).  

Additionally, the Board finds that the appellant's 
contentions and testimony are not new and material.  It must 
be noted that at the time of the March 1994 rating decision, 
the appellant had undergone a VA audiological evaluation in 
November 1993.  There, the reported that tinnitus had its 
onset around 1975.  He reiterated that same onset year at the 
time of the June 1996 VA audiological evaluation.  However, 
he later changed his story to incurring tinnitus while in 
service both from noise exposure and from the head injury he 
sustained in May 1963.  He added that he did not know what 
tinnitus was while in service so that he could not articulate 
that he had it.  He testified before this Board Member that 
he had been treated immediately after service for tinnitus.  
This Board Member left the file open for 75 days to allow the 
appellant to submit those treatment records.  No records were 
received from the appellant.  The Board finds that the 
appellant statements and testimony that he had tinnitus while 
in service and that it has been constant since that time 
cannot constitute new and material evidence.

The Board is aware that when determining whether the evidence 
submitted is new and material, the credibility of the 
evidence must be presumed.  King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).  However, 
an exception applies when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 citing King, 5 Vet. App. at 21.  
Here, the Board finds that the appellant's changed story that 
he had tinnitus while in service is inherently incredible.  
He had asserted at November 1993 and June 1996 VA 
audiological evaluations that his ringing in the ears had had 
its onset around 1975.  He did not state that it started in 
service.  Subsequently, he changed his story to having its 
onset during service, which contradicts his own prior 
statements.  The Board finds that the appellant's statements 
and testimony do not constitute new and material evidence.  
See generally Nici v. Brown, 9 Vet. App. 494, 497 (1996) 
(Where clinical notes had established a preexisting condition 
and the appellant had later attempted to rebut the clinical 
findings, the Court found that whether the appellant admitted 
or not to the condition "pale[d] into insignificance" in 
light of the unrebutted induction examination which showed a 
preexisting condition "clinically").  This veteran's most 
recent revisiting of history pales into insignificance and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156. 

The Board notes that no medical professional has attributed 
the appellant's diagnosis of tinnitus to the head injury he 
sustained in service.  Although the appellant has asserted 
such, he is not competent to make such a medical opinion.  
See Moray v. Brown, 5 Vet. App. 211 (1993) ("If lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well-grounded claim [for service 
connection], it necessarily follows that such assertions 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108").  Thus, his statements and testimony 
cannot serve as a basis to reopen his claim for service 
connection for tinnitus.

In the March 1994 rating decision, the RO denied service 
connection for tinnitus because the service medical records 
were negative for complaint of or treatment for tinnitus and 
that there was no evidence to show that tinnitus was the 
result of head injury, concussion, or significant acoustic 
trauma sustained in military service.  None of the additional 
evidence submitted since the March 1994 rating decision has 
cured any of the prior evidentiary defects, and thus none of 
the evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. §3.156(a).

Because the Board has determined that the appellant has not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for tinnitus 
nor whether VA has fulfilled its duty to assist.  See 
Winters, 12 Vet. App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in August 1998, which provided the law and 
regulations pertaining to new and material evidence.  
Additionally, this Board Member kept the file open for 75 
days to allow the appellant to submit additional evidence for 
this claim.  In this respect, it is not shown that the 
appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could reopen his claim on the basis of new and material 
evidence, notwithstanding the fact that he has been provided 
opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).

Lastly, the Board is aware that diagnostic code 6260 was 
amended.  However, an amendment to a regulation does not 
establish new and material evidence.

IV.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for bilateral hearing loss disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for bilateral defective hearing was 
granted by means of a March 1969 rating decision and 
assigned a noncompensable evaluation.  In a January 1998 
decision, the hearing officer granted a 10 percent 
evaluation for bilateral hearing loss disability.

The appellant underwent a VA audiological evaluation in 
June 1996.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
60
75
85
LEFT

15
60
85
100

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 84 percent in the left ear.  
The VA examiner stated that the test results revealed a 
moderately severe sensorineural hearing loss bilaterally.  

The appellant had an RO hearing in October 1997.  He stated 
that his hearing was worse than the noncompensable 
evaluation contemplated.  

The appellant underwent a VA audiological evaluation in 
November 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
60
80
85
LEFT

15
65
85
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 86 percent in the left ear.  
The VA examiner stated that the test results indicated no 
change from the June 1996 audiological evaluation.  He added 
that the right ear demonstrated a mild to severe 
sensorineural hearing loss at 1500 Hertz and above and that 
the left ear demonstrated a moderate to severe sensorineural 
hearing loss at 1500 Hertz and above.  

The appellant a hearing before this Board Member in April 
1999.  There, the appellant's representative asserted that 
the appellant was dismayed that the hearing officer did not 
grant an evaluation higher than 10 percent for the bilateral 
hearing loss disability.

Disability evaluations are based upon average impairment of 
earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. (1999).

The Board must note that the regulation which addresses 
evaluations for impairment of auditory acuity, changed 
effective June 1999.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see 38 U.S.C.A. § 5110.  However, 
here, the changes made were not substantive in regard to the 
facts in this case, and thus neither is more favorable to the 
appellant's claim.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Rating Schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  

The United States Court of Appeals for Veterans Claims has 
noted that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The June 1996 VA audiological evaluation results revealed 
numeric scores of III in the right ear and III in the left 
ear.  The November 1997 VA audiological evaluation results 
revealed numeric scores of IV in the right ear and III in the 
left ear.  Both of the June 1996 and November 1997 
audiological evaluation results revealed bilateral hearing 
loss disability, which is productive of a 10 percent 
disability.  38 C.F.R. Part 4, Diagnostic Code 6101 (1999).  
The preponderance of the evidence, however, is against the 
appellant's claim for an increased evaluation for bilateral 
hearing loss disability, as the results of the audiological 
evaluation do not warrant an evaluation in excess of 
10 percent.  Therefore, an increased evaluation for bilateral 
hearing loss disability is not warranted.  38 U.S.C.A. 
§ 5107, Lendenmann, 3 Vet. App. at 349. 


ORDER

The August 1994 rating decision  denying service connection 
for vertigo was not clearly and unmistakably erroneous.  
Service connection for Meniere's disease is denied.  The 
petition to reopen the claim for service connection for 
tinnitus is denied.  An increased evaluation for bilateral 
hearing loss disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

